           Case 2:20-cv-01623-JAD-NJK Document 70 Filed 11/17/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     ALI SHAHROKHI,
 7                                                         Case No.: 2:20-cv-01623-JAD-NJK
            Plaintiff(s),
 8                                                                       ORDER
     v.
 9                                                                 [Docket Nos. 64, 66]
     JUDGE MATHEW HARTER, et al.,
10
            Defendant(s).
11
12         On November 16, 2020, Plaintiff filed a subpoena for deposition and production of
13 documents and an amended subpoena for deposition and production of documents. Docket Nos.
14 64, 66. Discovery-related documents must be served on opposing counsel, not filed on the docket
15 unless ordered by the Court. See Local Rule 26-7 (stating deposition notices must not be filed
16 until used in proceeding and absent court order); Fed.R.Civ.P. 5(d)(1) (stating deposition notices
17 may not be filed until used in proceeding); see also Fed.R.Civ.P. 45(a)(4) (stating notice of intent
18 to serve subpoena “must be served on each party”) (emphasis added). No order has been entered
19 in this case requiring Plaintiff to file a deposition notice. Accordingly, the Court STRIKES the
20 above-referenced documents, and INSTRUCTS Plaintiff to refrain from filing discovery
21 documents on the docket in the future absent a Court order that he do so.
22         IT IS SO ORDERED.
23         Dated: November 17, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
